Citation Nr: 0729104	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tumors as secondary 
to Agent Orange exposure.

2.  Entitlement to service connection for a prostate disorder 
as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a skeletal system 
disorder as secondary to Agent Orange exposure.

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1965 to December 
1968.


FINDINGS OF FACT

1.  The veteran does not currently have a tumor that has been 
related to active service, as secondary to Agent Orange or 
otherwise.

2.  The veteran does not currently have a prostate disorder 
that has been related to active service, as secondary to 
Agent Orange or otherwise.

3.  The veteran's lumbar spine disorder or other skeletal 
disability has not been related to active service, as 
secondary to Agent Orange or otherwise.

4.  The veteran's CAD was not present in service and has not 
been related to active service, as secondary to Agent Orange 
or otherwise.

5.  The veteran's hypertension was not present in service and 
has not been related to active service, as secondary to Agent 
Orange or otherwise.


CONCLUSIONS OF LAW

1.  A tumor was not incurred in active service.  38 U.S.C.A. 
§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A prostate disorder was not incurred in active service.  
38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

3.  A skeletal system disorder was not incurred in active 
service.  38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  CAD was not incurred in active service.  38 U.S.C.A. 
§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

5.  Hypertension was not incurred in active service.  
38 U.S.C.A. § 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised of the evidence necessary to substantiate his claims.  

First, prior to the initial adjudication of the claims for 
service connection for tumors, a disorder of the prostate, 
and a disorder of the skeletal system, the veteran was 
provided with an October 2002 letter that outlined the 
evidence necessary to substantiate these claims, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Following the veteran's submission of claims for service 
connection for CAD and hypertension, a similar letter was 
provided to the veteran in December 2002.  Id.  

While the October and December 2002 VCAA notice letters did 
not give any information regarding the assignment of 
increased ratings and/or effective dates pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), since 
the Board has determined that the claims can not be granted, 
the Board finds that the appellant is not prejudiced by the 
failure to provide this information.  

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Board further notes that there is no 
obligation to provide the veteran with etiological 
examinations and opinions as to these claims, as they are 
lacking in satisfactory evidence of current disability and/or 
in-service incurrence.  See 38 C.F.R. § 3.159(c) (2006).

Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Tumors, a Prostate 
Disorder, a Skeletal System Disorder, CAD, and Hypertension

Background

Service medical records are silent as to treatment for a 
tumor, a prostate disorder, a skeletal disorder, CAD, or 
hypertension.  There are also no medical treatment records 
documenting any treatment for malignant tumors, organic 
diseases of the nervous system, arthritis, or the 
cardiovascular system within one year of the veteran's 
discharge from service.

The earliest post-service treatment record is a private 
treatment record with entries over the period of November 
1987 to February 1990.  These records do reflect treatment 
for cervical strain in November 1988 and lumbar and sciatic 
pain in October 1989.  

Social Security Administration (SSA) records from August 1990 
reflect that the veteran was found entitled to SSA disability 
benefits at this time due in part to severe spondylolisthesis 
and degenerative changes of the spine arising out of an 
accident that occurred in May 1987.

The veteran's private treatment records for the period of 
April 1991 to September 2002 reflect that in October 1996, 
the impression included crescendo angina, recurrent 
hematuria, with red blood clots in the urine and suprapubic 
tenderness believed to be due to prostatic or bladder 
pathology, and chronic low back pain for which the veteran 
was on disability.  In November 1999, a cyst was removed from 
the veteran's chin.  Tissue taken from the veteran's colon in 
November 1999 was diagnosed as hyperplastic polyp.  In June 
2001, a nevus was shaved from the veteran's left ear.  No 
complications were noted.  The remaining records for this 
period reflect periodic treatment for low back pain, 
hypertension, and other coronary complaints.

In December 2002, the veteran provided a list of his medical 
problems over the years, which included large lymph nodes in 
1991 (removed), growths in the mouth area in 1992 (removed), 
tumors in the eyes in 1993 (removed), enlarged and inflamed 
prostate in 1993, colon polyps in 1997 (removed), enlarged 
and inflamed prostate in 1997, tumors on the chin in 2001 
(removed), and lesions (removed), back problems, enlarged 
prostate, and heart condition/high blood pressure in 2002.

VA treatment records for the period of August 2002 to January 
2005 indicate that in November 2002, the veteran's complaints 
included chronic back pain.  The assessment included history 
of CAD, hypertension, personal history of skin cancer, 
personal history of colon polyps, and hematuria.  In March 
2003, the assessment included hypertension and hematuria.  In 
April 2003, there was a diagnosis that included history of 
urolithiasis, CAD, and hypertension.  In May 2003, the 
veteran underwent a shave biopsy of the left cheek that was 
identified as irritated seborrheic keratosis.  A shave biopsy 
of the right cheek revealed sebaceous gland hyperplasia, and 
a dysplastic nevus was also adequately excised from the 
veteran's left back.  

A May 2004 statement from the veteran's former spouse 
reflects her recollection that the veteran had previously 
undergone a surgery to remove a cyst from his left clavicle, 
and that he currently had a tumor on his back.  A June 2004 
statement from a fellow service member in Vietnam reflects 
his recollection that the veteran had severe health problems 
upon his return from Vietnam.

VA treatment records from June 2006 reflect an impression 
that included a right shoulder humeral lesion believed to 
most likely represent enchondroma.

At the veteran's hearing before the Board in July 2007, the 
veteran testified that he had had various tumors removed over 
the years but did not know whether any were classified as 
skin cancer (transcript (T.) at p. 9).  He also stated that 
prostate cancer had been ruled out as a diagnosis of his 
prostate-related symptoms (T. at p. 10).  He first began 
having spinal problems in about 1970 (T. at p. 10).  No 
physician had told him that he was having problems with 
hypertension during service, but he noted that there was no 
history of heart disorders in his family (T. at pp. 11-12).

Analysis

The Board has carefully reviewed the record as to these 
claims and first notes that service connection may be granted 
for a disability arising from injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002).

Service connection for malignant tumors, organic diseases of 
the nervous system, arthritis, and cardiovascular disease may 
be established based on a presumptive basis by a showing that 
they manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a) (2006).  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas. 38 C.F.R. § 
3.309(e) (2006).  In addition, presumptive service connection 
is now warranted for prostate cancer that manifests itself to 
a degree of 10 percent at any time after exposure.

Turning first to the claim for service connection for any of 
these claimed disabilities on a presumptive basis based on 
exposure to Agent Orange, while the Board concedes that the 
veteran was physically located in Vietnam and therefore 
presumed exposed to Agent Orange, the record simply does not 
reflect that he suffers from any disability that is entitled 
to presumptive service connection based on such exposure.  38 
C.F.R. §§ 3.307, 3.309 (2006).  Thus, the Board finds that 
his claims for service connection for any disorder on a 
presumptive basis based on exposure to Agent Orange is 
subject to denial as a matter of law.  Moreover, the veteran 
has not provided any medical evidence that would tend to show 
the disabilities in issue have any relationship to herbicide 
exposure.

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the post-service treatment records do reflect 
past treatment for various cutaneous and subcutaneous 
pathological manifestations over the period of 1991 to 2006, 
the veteran has reported problems he associated with an 
enlarged prostate in 1993, 1997, and 2002, and in October 
1996, the impression included recurrent hematuria, with red 
blood clots in the urine and suprapubic tenderness believed 
to be due to prostatic or bladder pathology, there are no 
current diagnoses or findings of a tumor or disorder of the 
veteran's prostate.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Board also observes that 
although the veteran in good faith believes that he currently 
suffers from tumors and a prostate disorder, he has not 
demonstrated any special training or education that enables 
him to diagnose a disability or to express an opinion on 
medical causation with respect to such disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran has also 
had the opportunity to provide evidence of current disability 
as to these claims, but has not come forward with such 
evidence.  

As for the remaining claims for service connection for a 
skeletal system disorder, CAD, and hypertension, the Board 
finds that there is sufficient evidence for the Board to 
conclude that the veteran currently suffers from CAD, 
hypertension, and degenerative changes of the lumbar spine.  
However, as has been made plainly clear to the veteran over 
the pendency of his claims, in order to establish service 
connection there must also be medical evidence linking such 
disability to service, or in the case of arthritis, organic 
diseases of the nervous system, and cardiovascular disease, 
to a period of one year following service.  Unfortunately, 
there is no such evidence.  In addition, the record reflects 
that the veteran did not begin receiving SSA disability 
benefits for degenerative changes of the lumbar spine until 
an accident in May of 1987, the first documented medical 
evidence of CAD and hypertension is dated many years after 
service, and at no time does any of this evidence relate the 
veteran's degenerative changes of the spine, his CAD, or his 
hypertension to service, or a period of one year following 
service.  Similarly, even if the Board were to have found 
current disability with respect to the veteran's claims for 
service connection for tumors and a disorder of the prostate, 
his claims would have still failed due to the lack of nexus 
evidence to service, or in the case of malignant tumor (which 
has not been shown), to a period of one year following 
service.  

In summary, in weighing the probative value of the statements 
of the veteran and his witnesses on the one hand, and the 
lack of current findings or diagnoses, together with the lack 
of complaints or treatment during service and relevant 
diagnoses and findings until many years after service, the 
Board finds the latter to be of far more probative value, and 
that the preponderance of the evidence is clearly against 
these claims.  


ORDER

Service connection for tumors is denied.

Service connection for a prostate disorder is denied.

Service connection for a skeletal system disorder is denied.

Service connection for CAD is denied.

Service connection for hypertension is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


